Exhibit 10.1
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED
FINANCING AND SECURITY AGREEMENT
THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AND SECURITY
AGREEMENT (this “Agreement”) is made as of the 31st day of May, 2011, by and
among ARGAN, INC., a corporation organized and in good standing under the laws
of the State of Delaware, SOUTHERN MARYLAND CABLE, INC., a corporation organized
and in good standing under the laws of the State of Delaware, GEMMA POWER, INC.,
a corporation organized and in good standing under the laws of the State of
Connecticut, GEMMA POWER SYSTEMS CALIFORNIA, INC., a corporation organized and
in good standing under the laws of the State of California, GEMMA POWER SYSTEMS,
LLC, a limited liability company organized and in good standing under the laws
of the state of Connecticut, GEMMA POWER HARTFORD, LLC, a limited liability
company organized and in good standing under the laws of the State of
Connecticut, jointly and severally (each a “Borrower”; and collectively, the
“Borrowers”), and BANK OF AMERICA, N.A., a national banking association, its
successors and assigns (the “Lender”).
RECITALS
A. Borrowers, VITARICH LABORATORIES, INC., a corporation organized and in good
standing under the laws of the State of Delaware (“Vitarich”) and Lender are
parties to a Second Amended and Restated Financing and Security Agreement dated
as of December 11, 2006 (the same, as amended, modified, substituted, extended,
and renewed from time to time, the “Financing Agreement”).
B. The Financing Agreement provides for some of the agreements between the
Borrowers, Vitarich and the Lender with respect to the Loans.
C. Pursuant to that certain Consent and Release Agreement dated as of
February 1, 2011, Lender consented to the release of Vitarich, from any and all
liability under each of the Financing Documents.
D. The Revolving Loan has matured and the Borrowers have requested that the
Lender extend the Revolving Credit Expiration Date and make certain revisions to
the Financing Agreement as more fully set forth herein.
E. Although Lender is under no obligation to do so, Lender is willing to extend
the Revolving Credit Expiration Date and amend certain provisions of the
Financing Agreement on the terms and conditions set forth in this Amendment,
subject to Borrower’s compliance with the terms, covenants, and conditions set
forth in this Amendment.

 

 



--------------------------------------------------------------------------------



 



AGREEMENTS
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Borrowers and Lender
agree as follows:
1. Recitals. Borrowers and Lender agree that the Recitals above are a part of
this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.
2. Amendments to the Financing Agreement. The Financing Agreement is hereby
amended as follows:
(a) Section 1.1 (Certain Defined Terms). The following terms and their
definitions set forth in Section 1.1 of the Financing Agreement are hereby
amended by deleting each in its entirety and replacing each with the following:
“Letter of Credit” and “Letters of Credit” shall mean collectively the Letters
of Credit as described in Section 2.3.1(a) and the Discretionary Letters of
Credit as described in Section 2.3.1(b), including any Cash Secured Letters of
Credit also described in Section 2.3.3(b).
“Letter of Credit Cash Collateral Account” has the meaning described in Section
2.3.3(a) (Terms of Letters of Credit).
“Obligations” means all present and future indebtedness, duties, obligations,
and liabilities, whether now existing or contemplated or hereafter arising, of
any one or more of the Borrowers to the Lender under, arising pursuant to, in
connection with and/or on account of the provisions of this Agreement, each
Note, each Security Document, and/or any of the other Financing Documents, the
Loans, any Swap Contract and/or any of the Facilities including, without
limitation, the principal of, and interest on, each Note, late charges, the
Fees, Enforcement Costs, and prepayment fees (if any), the Letter of Credit
Obligations, letter of credit fees or fees charged with respect to any guaranty
of any letter of credit; also means all other present and future indebtedness,
duties, obligations, and liabilities, whether now existing or contemplated or
hereafter arising, of any one or more of the Borrowers to the Lender or its
Affiliates of any nature whatsoever, regardless of whether such indebtedness,
duties, obligations, and liabilities be direct, indirect, primary, secondary,
joint, several, joint and several, fixed or contingent; and also means any and
all renewals, extensions, substitutions, amendments, restatements and
rearrangements of any such indebtedness, duties, obligations, and liabilities.
“Permitted Uses” means with respect to the (a) Revolving Loan, the payment of
expenses incurred in the ordinary course of any Borrower’s business and for
general working capital purposes, including loans or advances to the Guarantor,
(b) Acquisition Loan, to finance a portion of the Acquisition, and (c) to
provide for Letters of Credit in the ordinary course of business.
“Revolving Credit Expiration Date” means May 31, 2013.

 

2



--------------------------------------------------------------------------------



 



(b) Section 1.1 (Certain Defined Terms). The following terms and their
respective definitions are hereby added in their entirety in alphabetical order
to Section 1.1 to the Financing Agreement as follows:
“Cash Secured Letter of Credit” and “Cash Secured Letters of Credit” have the
meanings described in Section 2.3.1(b) (Terms of Letters of Credit).
“Cash Secured Letter of Credit Collateral Account” has the meaning described in
Section 2.3.3(b) (Terms of Letters of Credit).
“Discretionary Letter of Credit” and “Discretionary Letters of Credit” have the
meanings described in Section 2.3.3(b) (Terms of Letters of Credit).
“Post-Expiration Date Letter of Credit” and “Post-Expiration Date Letters of
Credit” have the meanings described in Section 2.3.3(a) (Terms of Letters of
Credit).
“Supplemental Closing Date” means May 31, 2011.
(c) Section 1.1 (Certain Defined Terms). The definitions of “Letter of Credit
Commitment” and “Letter of Credit Facility” are hereby deleted from Section 1.1
of the Financing Agreement and all references in the Financing Agreement to
“Letter of Credit Commitment” and “Letter of Credit Facility” are hereby
deleted.
(d) Section 2.1.1 (Revolving Credit Facility). Section 2.1.1 of the Financing
Agreement is hereby amended by deleting it in its entirety and replacing it as
follows:
2.1.1 Revolving Credit Facility.
Subject to and upon the provisions of this Agreement, the Lender establishes a
revolving credit facility in favor of the Borrowers. The aggregate of all
advances under the Revolving Credit Facility is sometimes referred to in this
Agreement as the “Revolving Loan”.
The principal amount of Four Million Two Hundred Fifty Thousand Dollars
($4,250,000) is the “Revolving Credit Committed Amount”.
During the Revolving Credit Commitment Period, any or all of the Borrowers may
request advances under the Revolving Credit Facility or request the Lender to
issue Letters of Credit in accordance with the provisions of this Agreement;
provided that after giving effect to any Borrower’s request the aggregate
outstanding principal balance of the Revolving Loan plus the Outstanding Letter
of Credit Obligations on Letters of Credit issued pursuant to Section 2.3.1(a)
would not exceed the Revolving Credit Committed Amount.
Unless sooner paid, the unpaid Revolving Loan, together with interest accrued
and unpaid thereon, and all other Obligations shall be due and payable in full
on the Revolving Credit Expiration Date.

 

3



--------------------------------------------------------------------------------



 



(e) Section 2.3.1 (Letters of Credit). Section 2.3.1 of the Financing Agreement
is hereby amended by deleting it in its entirety and replacing it as follows:
2.3.1 Letters of Credit.
(a) As part of the Revolving Credit Commitment, Borrowers may obtain one or more
standby letters of credit (as the same may from time to time be amended,
supplemented or otherwise modified, each a “Letter of Credit” and collectively
the “Letters of Credit”) on terms acceptable to Lender from time to time from
the Supplemental Closing Date until the Business Day preceding the Revolving
Credit Termination Date. Borrowers will not be entitled to obtain a Letter of
Credit hereunder unless (i) after giving effect to the request, the outstanding
principal balance of the Revolving Loan and of the Letter of Credit Obligations
with respect to the Letters of Credit issued pursuant to this subsection (a)
would not exceed the Revolving Credit Committed Amount and (ii) the sum of the
aggregate face amount of the then outstanding Letters of Credit issued pursuant
to this subsection (including the face amount of the requested Letter of Credit)
does not exceed Four Million Two Hundred Fifty Thousand Dollars ($4,250,000).
Borrowers hereby acknowledge and agree that each Letter of Credit issued under
this Section 2.3.1(a) shall be deemed in all respects to (i) constitute Letter
of Credit Obligations, (ii) be part of the Revolving Credit Commitment, and
(iii) be subject to the terms and conditions of this Agreement.
(b) In addition to the Letters of Credit issued under subsection (a) above,
Borrowers may request and Lender may issue, in the Lender’s sole and absolute
discretion, which may or may not be given, one or more standby letters of credit
(as the same may from time to time be amended, supplemented or otherwise
modified, each a “Discretionary Letter of Credit” and collectively the
“Discretionary Letters of Credit”) from time to time from the Supplemental
Closing Date until the Business Day preceding the expiration of the Revolving
Credit Expiration Date. The Borrowers hereby acknowledge and agree that (i) this
Section 2.3.1(b) does not represent a commitment by the Lender to issue
Discretionary Letters of Credit, (ii) Discretionary Letters of Credit shall not
be a part of the Revolving Credit Commitment, (iii) Discretionary Letters of
Credit shall be deemed in all respects to constitute Letter of Credit
Obligations, (iv) the aggregate amount of Discretionary Letters of Credit shall
not exceed Five Million Seven Hundred Fifty Thousand Dollars ($5,750,000), and
(v) Discretionary Letters of Credit shall be subject to the terms and conditions
of this Agreement.
(f) Section 2.3.2 (Letter of Credit Fees). Section 2.3.2 of the Financing
Agreement is hereby amended by deleting it in its entirety and replacing it as
follows:
2.3.2 Letter of Credit Fees.
At the time of application for the issuance of each Letter of Credit, Borrowers
shall pay to Lender, a letter of credit fee (each a “Letter of Credit Fee” and
collectively the “Letter of Credit Fees”) in an amount equal to two percent (2%)
per annum of the face amount of each Letter of Credit or if a Cash Secured
Letter of Credit, in an amount equal to one percent (1%) per annum of the face
amount of each Cash Secured Letter of Credit. The Letter of Credit Fees shall be
paid upon the application for each Letter of Credit and in advance on the first
(1st) day of each calendar quarter. In addition, Borrowers shall pay to Lender
all other reasonable and customary issuance, amendment, negotiation, processing,
transfer or other fees to the extent and as and when required by the provisions
of any Letter of Credit Agreement. All Letter of Credit Fees and all such other
additional fees are included in and are a part of the “Fees” payable by
Borrowers under the provisions of this Agreement and are a part of the
Obligations.

 

4



--------------------------------------------------------------------------------



 



(g) Section 2.3.3 (Terms of Letters of Credit). Section 2.3.3 of the Financing
Agreement is hereby amended by deleting it in its entirety and replacing it as
follows:
2.3.3 Terms of Letters of Credit.
(a) Each Letter of Credit shall (a) be issued pursuant to a Letter of Credit
Agreement substantially in the form attached hereto as Exhibit G, and (b) expire
on a date not later than the Business Day preceding the Revolving Credit
Expiration Date; provided, however, if any Letter of Credit does have an
expiration date later than the Business Day preceding the Revolving Credit
Termination Date (each a “Post-Expiration Date Letter of Credit” and
collectively, the “Post-Expiration Date Letters of Credit”), effective as of the
Business Day preceding the Revolving Credit Termination Date and without prior
notice to or the consent of the Borrowers, Lender shall make advances under the
Revolving Loan for the account of the Borrowers in the aggregate face amount of
all such Letters of Credit, which are not Cash Secured Letters of Credit. Lender
shall deposit the proceeds of such advances into one or more interest bearing
accounts with and in the name of Lender and over which Lender alone shall have
exclusive power of access and withdrawal (collectively, the “Letter of Credit
Cash Collateral Account”). The Letter of Credit Cash Collateral Account is to be
held by Lender as additional collateral and security for any Letter of Credit
Obligations relating to the Post-Expiration Date Letters of Credit. Each
Borrower hereby assigns, pledges, grants and sets over to Lender a first
priority security interest in, and Lien on, all of the funds on deposit in the
Letter of Credit Cash Collateral Account, together with any and all proceeds and
products thereof as additional collateral and security for the Letter of Credit
Obligations relating to the Post-Expiration Date Letters of Credit. Each
Borrower acknowledges and agrees that Lender shall be entitled to fund any draw
or draft on any Post-Expiration Date Letter of Credit from the monies on deposit
in the Letter of Credit Cash Collateral Account without notice to or consent of
the Borrowers. The Borrowers further acknowledge and agree that Lender’s
election to fund any draw or draft on any Post-Expiration Date Letter of Credit
from the Letter of Credit Cash Collateral shall in no way limit, impair, lessen,
reduce, release or otherwise adversely affect Borrower’s obligation to pay any
Letter of Credit Obligations under or relating to the Post-Expiration Date
Letters of Credit. At such time as all Post-Expiration Date Letters of Credit
have expired and all Letter of Credit Obligations relating to the
Post-Expiration Date Letters of Credit have been paid in full, Lender agrees to
first apply the amount of any remaining funds on deposit in the Letter of Credit
Cash Collateral Account to the then unpaid balance of the Obligations under the
Revolving Credit Facility, if any, and the balance to Borrower.

 

5



--------------------------------------------------------------------------------



 



(b) Borrower shall also have the option to secure one or more Letters of Credit
or Discretionary Letters of Credit with cash in a deposit account maintained
with Lender (as the same may from time to time be amended, supplemented or
otherwise modified, each a “Cash Secured Letter of Credit” and collectively the
“Cash Secured Letters of Credit”). In connection with each Cash Secured Letter
of Credit, Lender shall deposit cash in the aggregate face amount of all such
Cash Secured Letters of Credit into one or more interest bearing accounts over
which Lender alone shall have exclusive power of access and withdrawal
(collectively, the “Cash Secured Letter of Credit Collateral Account”). The Cash
Secured Letter of Credit Collateral Account is to be held by Lender as
collateral and security for any Cash Secured Letter of Credit and is in addition
to and not in substitution for the Collateral which also secures all Letter of
Credit Obligations. In the event that all of the Borrower’s obligations have
been paid in full and all Letters of Credit, have either been terminated or are
either Cash Secured Letters of Credit or secured by cash pursuant to the terms
of Section 2.3.3(a) above for at least 90 days, Lender will upon request,
terminate its lien on the remaining Collateral. Borrower hereby assigns,
pledges, grants and sets over to Lender a first priority security interest in,
and Lien on, all of the funds held in the Cash Secured Letter of Credit
Collateral Account, together with any and all proceeds and products thereof as
additional collateral and security for the Cash Secured Letter of Credit.
Borrowers acknowledge and agree that Lender shall be entitled to fund any draw
or draft on any Cash Secured Letter of Credit from the monies on deposit in the
Cash Secured Letter of Credit Collateral Account without notice to or consent of
Borrower. Borrower further acknowledges and agrees that the Lender’s election to
fund any draw or draft on any Cash Secured Letter of Credit from the Cash
Secured Letter of Credit Collateral Account shall in no way limit, impair,
lessen, reduce, release or otherwise adversely affect Borrower’s obligation to
pay any Letter of Credit Obligations or Lender’s right to apply any other
Collateral to the payment of such Letters of Credit. At such time as all Cash
Secured Letters of Credit have expired and all Letter of Credit Obligations
relating to the Cash Secured Letters of Credit have been paid in full, Lender
agrees to release to Borrower the amount of any remaining funds on deposit
maintained in the Cash Secured Letter of Credit Collateral Account.
(c) The aggregate face amount of all Letters of Credit at any one time
outstanding and issued by Lender pursuant to the provisions of this Agreement,
including, without limitation, any and all Post-Expiration Date Letters of
Credit, plus the amount of all such Letters of Credit that have been paid by
Lender and for which Lender has not been reimbursed by the Borrowers in full,
any unpaid Letter of Credit Fees accrued or scheduled to accrue thereon, and
less the aggregate amount of all drafts issued under or purporting to have been
issued under such Letters of Credit that have been paid by Lender and for which
Lender has been reimbursed by the Borrowers in full in accordance with
Section 2.3.5 (Payments of Letters of Credit) and the Letter of Credit
Agreements, and for which Lender has no further obligation or commitment to
restore all or any portion of the amounts drawn and reimbursed, is herein called
the “Outstanding Letter of Credit Obligations”.

 

6



--------------------------------------------------------------------------------



 



(h) Section 6.2.6 (Investments, Loans and Other Transactions). Section 6.2.6 of
the Financing Agreement is hereby amended by deleting it in its entirety and
replacing it as follows:
6.2.6 Investments, Loans and Other Transactions.
Except as otherwise provided in this Agreement, none of the Borrowers will, or
will permit any of its Subsidiaries to, (a) make, assume, acquire or continue to
hold any investment in any real property (unless used in connection with its
business and treated as a Fixed or Capital Asset of any Borrower or any
Subsidiary) or any Person, whether by stock purchase, capital contribution,
acquisition of indebtedness of such Person or otherwise (including, without
limitation, investments in any joint venture or partnership), (b) guaranty or
otherwise become contingently liable for the Indebtedness or obligations of any
Person, or (c) make any loans or advances, or otherwise extend credit to any
Person, except:
(i) any loan or advance to an officer or employee of any Borrower or any
Subsidiary, provided that the aggregate amount of all such loans advances by all
of the Borrowers and their Subsidiaries (taken as a whole) outstanding at any
time shall not exceed Twenty-Five Thousand Dollars ($25,000);
(ii) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(iii) any investment in Cash Equivalents, which are pledged to the Lender as
collateral and security for the Obligations;
(iv) trade credit extended to customers in the ordinary course of business;
(v) investments of the Acquired Companies held in investment accounts, as set
forth in detail and disclosed on the Schedule 2.1.5 attached hereto;
(vi) investments in the Acquired Companies under the Acquisition Documentation;
(vii) investments in the joint venture with Invenergy Wind Management LLC that
were consented to by the Lender pursuant to that certain Second Amendment to
Second Amended and Restated Financing and Security Agreement among the Borrowers
and the Lender dated June 3, 2008; and
(viii) any investment, loan, or advance in any Person organized under the laws
of any State in the United States or the District of Columbia provided the
aggregate amount invested, loaned, or advanced does not exceed Ten Million
Dollars ($10,000,000) in any fiscal year (each a “Permitted Investment”), and
further, provided that each of the following conditions is satisfied at the time
of, and after giving effect to, any Permitted Investment:
(1) The Borrowers shall, on a pro forma basis, have the sum of (a) unused
availability under the Revolving Loan, plus (b) cash and cash equivalents of the
Borrowers, of not less than Twenty Million Dollars ($20,000,000);

 

7



--------------------------------------------------------------------------------



 



(2) The Borrowers ratio of Senior Funded Debt to EBITDA, on a consolidated
basis, shall be less than 1.50 to 1.00;
(3) No Default or Event of Default shall have occurred and be continuing;
(4) Not less than five (5) Business Days prior to the closing of any Permitted
Investment, Borrowers shall have provided the Lender written notice of such
Permitted Investment, together with calculations and supporting materials which
demonstrate that the Borrowers will satisfy each of the requirements for a
Permitted Investment; and
(5) To the extent not prohibited under the terms of the documents evidencing the
Permitted Investment, if requested by the Lender, in its sole discretion, pledge
any notes, stock or other instruments received in connection with each such
Permitted Investment to the Lender as additional Collateral for the Obligations.
3. Limitation of Amendments.
(a) The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Financing Document, or (b) otherwise prejudice any
right or remedy which Lender may now have or may have in the future under or in
connection with any Financing Document.
(b) This Agreement shall be construed in connection with and as part of the
Financing Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Financing Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
4. Renewal Fee. In consideration of the Lender’s agreement to extend the
Revolving Credit Facility and enter into this Agreement, the Borrowers agree to
pay to the Lender at the time of the execution and delivery of this Agreement, a
loan fee in the amount of Fifteen Thousand Dollars ($15,000) (the “Renewal
Fee”). The Renewal Fee is considered earned when paid and is not refundable.
5. Counterparts. This Agreement may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute but
one and the same instrument. Each Borrower agrees that Lender may rely on a
telecopy of any signature of any Borrower. The Lender agrees that the Borrowers
may rely on a telecopy of this Agreement executed by the Lender.

 

8



--------------------------------------------------------------------------------



 



6. Representations. Each Borrower hereby represents and warrants that:
(a) Borrowers have the power and authority to execute and deliver this Agreement
and perform their respective obligations hereunder and have taken all necessary
and appropriate action to authorize the execution, delivery and performance of
this Agreement
(b) The Financing Agreement, as heretofore amended and as amended by this
Agreement, and each of the other Financing Documents remains in full force and
effect, and each constitutes the valid and legally binding obligation of each
Borrower, enforceable in accordance with its terms;
(c) Except for those representations and warranties which relate to a specific
date, all of Borrower’s representations and warranties contained in the
Financing Agreement and the other Financing Documents are true and correct on
and as of the date of each Borrower’s execution of this Agreement and the
Borrowers have performed or observed all of the terms, covenants, conditions and
obligations of the Financing Agreement and the other Financing Documents, which
are required to be performed or observed by any or all of them on or prior to
the date hereof;
(d) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default, has occurred and is continuing under the
Financing Agreement or the other Financing Documents which has not been waived
in writing by the Lender; and
7. Conditions Precedent. The agreements of the Lender under this Agreement are
subject to the following conditions precedent:
(a) Payment to Lender of the Renewal Fee;
(b) Payment of the fees described in Paragraph 8 of this Agreement, together
with the Lender’s legal fees and expenses; and
(c) Such other information, instruments, documents, certificates and reports as
the Lender may deem necessary in its reasonable discretion.
8. Fees and Expenses. The Borrowers shall pay at the time this Agreement is
executed and delivered all fees, commissions, costs, charges, taxes and other
expenses incurred by the Lender and its counsel in connection with this
Agreement, including, but not limited to, reasonable fees and expenses of the
Lender’s counsel and all recording fees, taxes and charges, if any.
9. Financing Documents; Governing Law; Etc. This Agreement is one of the
Financing Documents defined in the Financing Agreement and shall be governed and
construed in accordance with the laws of the State of Maryland. The headings and
captions in this Agreement are for the convenience of the parties only and are
not a part of this Agreement.

 

9



--------------------------------------------------------------------------------



 



10. Acknowledgments. The Borrowers acknowledge and warrant that the Lender has
acted in good faith and has conducted in a commercially reasonable manner its
relationships with the Borrowers in connection with this Agreement and generally
in connection with the Financing Documents and the Obligations, each Borrower
hereby waiving and releasing any claims to the contrary. Each Borrower hereby
issues, ratifies and confirms the representations, warranties and covenants
contained in the Financing Agreement, as amended hereby or other Financing
Documents. The Borrowers agree that this Agreement is not intended to and shall
not cause a novation with respect to any or all of the Obligations
In addition, each Borrower hereby agrees to the execution and delivery of this
Agreement and the terms and provisions, covenants or agreements contained in
this Agreement shall not in any manner release, impair, lessen, modify, waive or
otherwise limit the liability and obligations of each Borrower under the terms
of any of the Financing Documents, except as otherwise specifically set forth in
this Agreement.
11. Modifications. This Agreement may not be supplemented, changed, waived,
discharged, terminated, modified or amended, except by written instrument
executed by the parties.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

                          Borrowers:    
 
                WITNESS/ATTEST:       ARGAN, INC.    
 
               
 
      By:       (Seal)
 
         
 
Rainer Bosselmann    
 
          Chairman of the Board and President    
 
                WITNESS/ATTEST:       SOUTHERN MARYLAND CABLE, INC    
 
               
 
      By:       (Seal)
 
         
 
Arthur Trudel    
 
          Vice President and Treasurer    
 
                WITNESS/ATTEST:       GEMMA POWER, INC.    
 
               
 
      By:       (Seal)
 
         
 
Arthur Trudel    
 
          Chief Financial Officer    
 
                WITNESS/ATTEST:       GEMMA POWER SYSTEMS CALIFORNIA, INC.    
 
               
 
      By:       (Seal)
 
         
 
Arthur Trudel    
 
          Chief Financial Officer    
 
                WITNESS/ATTEST:       GEMMA POWER SYSTEMS, LLC    
 
               
 
      By:       (Seal)
 
         
 
Daniel Martin    
 
          Manager    

 

 



--------------------------------------------------------------------------------



 



                  WITNESS/ATTEST:       GEMMA POWER HARTFORD, LLC    
 
               
 
      By:       (Seal)
 
         
 
Daniel Martin    
 
          Manager    

 

 



--------------------------------------------------------------------------------



 



                          Lender:    
 
                WITNESS:       BANK OF AMERICA, N.A.    
 
               
 
      By:       (Seal)
 
         
 
Michael J. Radcliffe    
 
          Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



AGREEMENT OF GUARANTOR
The undersigned is the “Guarantor” under a Guaranty of Payment Agreement, dated
April 26, 2010 (as amended, modified, substituted, extended and renewed from
time to time, the “Guaranty”), in favor of the Lender. In order to induce the
Lender to enter into the foregoing Agreement, the undersigned (a) consents to
the transactions contemplated by, and agreements made by the Borrowers under,
the foregoing Agreement, and (b) ratifies, confirms and reissues the terms,
conditions, promises, covenants, grants, assignments, security agreements,
agreements, representations, warranties and provisions contained in the
Guaranty.
WITNESS signature and seal of the undersigned as of the date of the Agreement.

                  WITNESS/ATTEST:       GEMMA RENEWABLE POWER, LLC    
 
               
 
      By:       (SEAL)
 
         
 
Arthur Trudel    
 
          Chief Financial Officer    

 

 